             iftt        ?IKmteli States! IBtsitrtct Court
             for tl^e ^outfiem IBtsitrtct of 4S>eorgta
                       Pmtuilottit IBtlitOtott                              FILED
                                                                     Scott L. Poff, Clerk
                                                                  United States District Court

DEBRA HERRIN,                                                 By casbell at 4:05 pm, Apr 16, 2019



       Plaintiff,

       V.                                               NO. 2:19-cv-ll


J.C. PENNY CORPORATION, INC.,           *
                                        *


       Defendant.


                                      ORDER


      Before the Court is Defendant J.C. Penney Corporation, Inc.'s

Motion to Dismiss.       Dkt. No. 9.    This Motion has been fully briefed

and is ripe for review.          For the following reasons. Defendant's

Motion is DENIED.


                                  BACKGROUND


      In this case. Plaintiff alleges that on December 2, 2016, she

slipped     and   fell   on   vomit   that   was   on   the   walkway                   aisle        in

Defendant's store in Brunswick, Georgia.                Dkt. No. 9 at Ex. 1,

SISl 5-6.   Plaintiff filed a personal injury action against Defendant

on November 16, 2018, in the Superior Court of Glynn County.                                        Id.

at Ex. 1.     On November 27, 2018, Harley Weaver—the legal assistant

of Plaintiff s counsel—had yet to receive a copy of the summons

and complaint to serve Defendant.             Dkt. No. 12-1 SI 6.                     That same

day, Ms. Weaver called the Clerk of Superior Court of Glynn County
{''the Clerk") to inquire about the whereabouts of those documents.

Id.    Several days later, she called the Clerk again to request the

summons and complaint.         Id.    Under O.C.G.A. § 9-3-33, the two-year

statute    of    limitations    period    for   Plaintiff's   personal   injury

action ran on December 2, 2018.           On December 13, 2018, Ms. Weaver

received the service copy of the complaint and summons.               Dkt. No.

12-1 ^7.        At some point on or after December 13, 2018, Ms. Weaver

mailed those documents via First Class Mail to the Forsyth County

Sheriff Department for service upon Defendant's registered agent.^

Id. H 8.    Defendant's registered agent was served on December 21,

2018.    Dkt. No. 9 at Ex. 3.        On January 4, 2019, Ms. Weaver received

the Sheriff Entry of Service and mailed the same to the Clerk.

Id. f 9.


       On January 18, 2019, Defendant removed this case to federal

court.     Dkt. No. 1.     On February 12, 2019, Defendant filed its

Motion to Dismiss, dkt. no. 9, currently before the Court, arguing

that    Plaintiff s    claims    are    time-barred   under   the   statute   of


limitations because Plaintiff failed to timely serve Defendant,

and as a    result, the statute of limitations was not tolled by

Plaintiff filing the complaint on November 12, 2018.




^ In her brief, Plaintiff asserts that her counsel "immediately forwarded" the
service copy once it received it on December 13, 2018, but neither the brief
nor Ms. Weaver's affidavit clarify exactly on what date the service copy was
mailed to the Forsyth County Sheriff. See Dkt. No. 12 at 3; Dkt. No. 12-1 2 8.
                               LEGAL STANDARD


      Although Defendant does not specify that it is filing a motion

pursuant to Federal Rule of Civil Procedure 12(b)(6), the Court

will construe Defendant's motion as being filed under that rule

because    Defendant   argues     that      Plaintiff's     claims     should    be

dismissed as they are barred by the statute of limitations.                    Such

statute of limitations defenses are commonly raised under Rule

12(b)(6).    See Tlemcani v. Georgia Dep't of Cmty. Health, No. 1:17-

CV-2547-TWT-JSA, 2017 WL 8293276, at *3 n.l (N.D. Ga. Sept. 28,

2017), report and recommendation adopted.                No. 1:17-CV-2547-TWT,

2018 WL 1427944 (N.D. Ga. Mar. 22, 2018).

      When ruling on a motion to dismiss brought pursuant to Rule

12(b)(6), a district court must accept as true the facts set forth

in   the   complaint   and    draw    all   reasonable     inferences     in    the

plaintiff's favor.     Randall v. Scott, 610 F.3d 701, 705 (11th Cir.

2010).     Although a complaint need not contain detailed factual

allegations, it must contain ''enough facts to state a claim to

relief that is plausible on its face."              Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

      "A claim has facial plausibility when the plaintiff pleads

factual    content   that    allows   the   court   to    draw   the   reasonable


inference that the defendant is liable for the misconduct alleged."

Ashcroft V. Iqbal, 556 U.S. 662, 678 (2009).                The Court accepts

the allegations in the complaint as true and draws all reasonable
inferences in favor of the plaintiff.                Ray v. Spirit Airlines,

Inc., 836 F.3d 1340, 1347 (llth Cir. 2016).                   However, the Court

does not accept as true threadbare recitations of the elements of

the claim and disregards legal conclusions unsupported by factual

allegations.     Iqbal, 556 U.S. at 678-79.          At a minimum, a complaint

should    ^^contain      either     direct     or    inferential         allegations

respecting   all   the     material    elements      necessary      to    sustain   a

recovery under some viable legal theory."                Fin. Sec. Assurance,

Inc. V. Stephens, Inc., 500 F.3d 1276, 1282-83 (llth Cir. 2007)

(per curiam) (quoting Roe v. Aware Woman Ctr. for Choice, Inc.,

253 F.3d 678, 683 (llth Cir. 2001)).

                                    DISCUSSION


     Defendant argues that Plaintiff's claims should be dismissed

because   they     are     barred     by     the    statute    of    limitations.

Specifically, Defendant argues that Plaintiff's claims are barred

because   Plaintiff failed        to timely serve       Defendant        before   the

statute of limitations ran and did not diligently attempt to serve

Defendant after that point.           Plaintiff responds that she did act

diligently to serve Defendant in a timely manner despite the fact

that the statute of limitations had run.


    '"In determining whether service of process was                      ^timely' in

these situations, the Eleventh Circuit has held that Georgia's

service of process rule, O.C.G.A. § 9-11-4(c), rather than Federal

Rule of Civil Procedure 4(m) determines the propriety of service."
Banner Grain & Peanut Co,, Inc. v. Penn Millers Ins. Co,, No. 1:16-

CV-00539-LMM,     2016 WL     9454415,      at *2 (N.D.    Ga.   Aug.    4,   2016)

(citing Cambridge Mut. Fire Ins. Co. v. City of Claxton, 720 F.2d

1230, 1231-33, 1232 n.2 (11th Cir. 1983); Aucoin v. Connell, 209

Fed.   App'x.    891,   893 (11th      Cir,    2006)).   O.C.G.A. § 9-11-4(c)

states: ^'When service is to be made within this state, the person

making such service shall make the service within five days from

the time of receiving the summons and complaint; but failure to

make service within the five-day period will not invalidate later

service." "Where ^service is made after [this] five-day statutory

grace period provision, the plaintiff bears the burden of showing

that he exercised due diligence in perfecting service.'"                  Banner,

2016 WL 9454415, at *2 (quoting Scott v. Taylor, 507 S.E.2d 798,

799 (Ga. Ct. App. 1998)).

       In Giles v. State Farm Mut. Ins. Co., 765 S.E.2d 413, 416

(Ga. Ct. App. 2014), the Georgia Court of Appeals clarified that

"the person making such service" within the meaning of § 9-11-4(c)

referred to the person making service of process, not the party

filing the action.        Thus, the clock for the five-day grace period

begins to run on the day that the person making service receives

the complaint and summons, not the day that the plaintiff files

the    complaint.       Id.    Based   on     this   understanding,     the   court

summarized      the   rules   for   service     of   process   and   statutes    of

limitations as follows:
      If the filing of the petition is followed by timely
      service perfected as required by law, although the
      statute of limitation runs between the date of the filing
      of the petition and the date of service, the service
      will relate back to the time of filing so as to avoid
      the limitation. Therefore, if service is made within the
      five-day grace period allowed by OCGA § 9-11-4(c), it
      relates back to the date the complaint was filed as a
      matter of law. And [w]here a complaint is filed near the
      statute    of   limitation     and   service     is    made   after     the
      statute expires and after the five-day safe harbor
      provision contained   within OCGA § 9-11-4(c), the
      relation back of the service to the date of filing is
      dependent upon the diligence exercised by the plaintiff
      in perfecting service.

Id. at 417 (citations and internal quotation marks omitted).

      Here, the Court cannot determine whether Plaintiff is within

the   5-day     grace     period    because    the     affidavit         attached   to

Plaintiff's     response     to    Defendant's      motion    fails      to   indicate

exactly   when      Ms.   Weaver—the       legal    assistant       to    Plaintiff's

counsel—mailed the complaint and summons to the service processor

and   when    the     service      processor       received    those       documents.

Nevertheless, even assuming that Plaintiff does not fall within

the 5-day grace period, the Court still determines that Plaintiff

exercised diligence in attempting to perfect timely service upon

Defendant.      To meet the diligence requirement, ''[t]he plaintiff

has the burden to show there are no ^unexplained lapses' in her

attempts to serve the defendant, and that showing must be supported

by ^specific dates and details.'"              Tlemcani, 2017 WL 8293276, at

*6 (quoting Lipscomb v. Davis, 783 S.E.2d 398, 399 (Ga. Ct. App.

2016)).   Here, Plaintiff has filed an affidavit of her counsel's
legal assistant who gives specific dates and details demonstrating

Plaintiff's counsel's diligence in attempting to perfect service

on Defendant.


      Plaintiff filed her complaint in state court over two weeks

before the statute of limitations ran on November 16, 2018.             Having

not received the complaint and summons by November 27, 2018, Ms.

Weaver—the legal assistant to Plaintiff's counsel—contacted the

Clerk on that day to check on the whereabouts of those documents.

She swore that she called again to check several days later.               The

Clerk finally sent the documents to Plaintiff on December 13, 2018.

Within eight days (which included a weekend), Plaintiff mailed the

complaint and summons to the Forsyth County Sherriff Department,

the   Sherriff's   Office   received   the   documents,   and   service    was

perfected on Defendant.^       All-in-all, Defendant received service

of process nineteen days after the statute had run, and Plaintiff

spent eleven of those nineteen days waiting on the Clerk to send

the complaint and summons.        Cf. Tlemcani, 2017 WL 8293276, at *8

(finding that plaintiff's claims were barred by the statute of

limitations for failure to perfect service where the plaintiff had

""not alleged any attempts at service          before 64 days after the

filing of the complaint and 66 days after the               running of the



2 Although Ms. Weaver's affidavit fails to show the exact dates of when she
mailed the complaint and summons to the Forsyth County Sheriff Department and
when the Sheriff's office received those documents, because these events
occurred within about a week's time, the Court does not find that this is an
"unexplained lapse" of time warranting dismissal of Plaintiff's suit.
statute").      Plaintiff should not be faulted for having to wait on

the Clerk to prepare the complaint and summons, especially in light

of Ms. Weaver's phone calls to the Clerk's office.                      See Allen v.

W. Union Fin. Servs., Inc., No. CV 214-140, 2015 WL 1931390, at *5

(S.D.    Ga.    Apr.   28,    2015)    {finding     dismissal     improper     where

Plaintiff      filed   a   complaint     four   days   before     the    statute   of

limitations      ran   but    the   marshal's      office   did   not     serve    the


defendants until 39 days later).

     Based on these facts, the Court cannot say that a nineteen-

day delay past the statute of limitations warrants dismissal of

Plaintiff's suit.          Rather, Plaintiff exercised diligence by

calling the clerk's office twice before the statute had run and

ensuring that within six business days of receiving the

complaint and summons, those documents were sent to the service

processor and served on Defendant.              As such. Plaintiff's service

on Defendant relates back to the November 16th filing of the

complaint, and Plaintiff's claims are not barred by the statute

of limitations.


                                      CONCLUSION


        For the foregoing       reasons.    Defendant's Motion to           Dismiss,

dkt. no. 9, is hereby DENIED.
              so ORDERED, this 16th day of April, 2019.




                                       HON.^^ISA GODBEU WOOD, JUDGE
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN   DISTRICT OF GEORGIA




AOllA
(Rev. 8/82)
